DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 8-12, and 15-18 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 112
Applicant’s remarks, see Page(s) 19, filed 5 May 2021, with respect to the 35 U.S.C. § 112 rejections, have been fully considered, and are persuasive in view of the claim amendments. Therefore, the 35 U.S.C. § 112 rejections have been withdrawn.

35 U.S.C. § 101
Applicant’s remarks, see Page(s) 19-30, filed 5 May 2021, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, but are not persuasive.
Applicant submits that the Applicant is entitled to be its own lexicographer (MPEP 2111) and accordingly, the present specification explicitly makes special definitions for the claim terms that limit the claim scope to statutory subject matter under §101, and therefore, disclaims non-statutory scope and the claims cannot be interpreted to cover non-statutory subject matter (Applicant’s Remarks: pgs. 20-21).
Examiner respectfully disagrees, as simply reciting, in the specification, that the claims satisfy the statutory subject matter requirements of 35 U.S.C. § 101, does not make it factual. Instead, the Alice/Mayo two-part test is the only test that should be used to evaluate 

Applicant further submits that Step 2A, Prong 2 of the Subject Matter Eligibility Test was improperly performed as the additional elements were evaluated in a vacuum, completely separate from the recited judicial exception (Applicant’s Remarks: pgs. 21-23).
Examiner respectfully disagrees, the full Subject Matter Eligibility analysis was performed on the claims as a whole. Specifically, the additional elements were recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amounted to no more than mere instructions to apply the exception using generic computer components. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when evaluated in an ordered combination, these additional elements do not integrate the recited judicial exception into a practical application and are merely applying the abstract idea in a generic computing environment.

Lastly, applicant submits that the claims are integrated into a practical solution, because the claims provide an improvement over previous technological processes that do not provide network accessible access to data structures via a link. (Applicant’s Remarks: pgs. 23-30).


35 U.S.C. § 103
Applicant’s remarks, see Page(s) 31-33, filed 5 May 2021, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 8, and 15 recite(s) a system and series of steps for comparing energy cost between billing cycles, which under broadest reasonable interpretation, is analogous to 
The limitation(s) of, ‘receive…(i) current billing data… and (ii) previous billing data’, ‘identify a variable having a value that is different between the current billing data… and the previous billing data’, ‘overwrite at least a portion of the current billing data… to modify a value of the variable in the current billing data’, and ‘determine a cost difference between the total cost of energy consumed for the current billing cycle and the hypothetical energy cost’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a non-transitory computer-readable medium’, ‘an energy comparison module’, ‘at least one processor’, ‘at least one memory’, ‘a computer system’, ‘an invoice database’, and ‘a remote device’. The additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere 

Claim(s) 2-7, 9-14, and 16-20 further recite(s) the system and series of steps for comparing energy cost between billing cycles, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as sales activities. These concepts are grouped as certain methods of organizing human activity. Additionally, the limitations are analogous to comparisons performed in the human mind, such as a mental observation and mental evaluation of the billing data. These concepts are grouped as concepts performed in the human mind. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, the claim(s) recite(s) the additional elements of receiving and transmitting data over a communication network. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data, transmission of a link, selection of a link), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data'  was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology or technical field. Thus, claims 1-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 2, 8, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. Pre-Grant Pub. No. 20160070285), in view of Daily (U.S. Pre-Grant Pub. No. 20100064001).
In regards to claim 1, Gupta teaches:
A non-transitory computer-readable medium storing computer-executable instructions that, when executed by at least one processor of a computer system (Gupta: ¶9, ¶24, ¶46-47),
causes the computer system to: receive, from an invoice database: (i) current billing data usable to determine a total energy cost for energy consumed by an energy user during a current billing cycle, and (ii) previous billing data usable to determine a total energy cost for energy consumed by the energy user during a previous billing cycle (Gupta: ¶25, ¶37, ¶52-55).

Although Gupta teaches bill analysis wherein the system may evaluate current and previous energy data in order to determine source of the change in energy data (Gupta: ¶25, ¶37, ¶52-55), Gupta does not explicitly state creating a temporary clone record of the current billing data in order to edit the clone record with hypothetical values in order to generate hypothetical billing data.
However, Daily teaches:
create an editable clone data structure that includes a temporary record of the current billing data (Daily: ¶180-183 disclose the creation of a modifiable display of the current energy data that may be used to conduct “what-if” scenarios);
identify a variable having a value that is different between the current billing data in the editable clone data structure and the previous billing data, the variable comprising (i) a seasonal rate charged for the energy consumed, (ii) a non-seasonal rate charged for the energy consumed, or (iii) a rate plan defining a charge for the energy consumed (Daily: ¶176-183 disclose identifying differences in values relating to the current billing period and previous billing periods, wherein the differences may be a result of utility rate plan and/or utility consumption);
overwrite at least a portion of the current billing data in the editable clone data structure with a hypothetical value of the variable from the previous billing data to modify a value of the variable in the current billing data in the editable clone data structure with the hypothetical value of the variable from the previous billing data to determine a hypothetical energy cost for the current billing cycle based on the hypothetical value of the variable in the previous billing data (Daily: ¶180-183 disclose the analysis of “what-if” scenarios wherein a variable of the current billing data may be substituted with a hypothetical value, based on historical values, in order to generate hypothetical billing data for the user);
determine a cost difference between the total cost of energy consumed for the current billing cycle and the hypothetical energy cost based upon an individual contribution of the modified value of the variable in the current billing data towards the cost difference (Daily: ¶176-183 disclose identifying potential monetary and energy consumption savings based on the analysis of the “what-if” scenarios);
generate a personalized data structure for the energy user, the personalized data structure including the individual contribution of the modified value (Daily: ¶197-203 disclose generating a report for the customer to view the energy data);
generate a link that is configured to provide network-accessible access to the personalized data structure over a network communication (Daily: ¶11, ¶21, ¶45, ;
transmit the link to a remote device associated with the energy user (Daily: ¶203-204 disclose transmission of the hyperlink to a user device via email communication); and
in response to selection of the link from the remote device, establish network access from the remote device to the personalized data structure and grant access to the personalized data structure, wherein the remote device is enabled to generate an itemized display of the individual contribution from the personalized data structure (Daily: ¶11, ¶21, ¶45, ¶166, ¶204 disclose that selection of a hyperlink by a user may provide the user with access to the energy data analysis).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “what-if” scenario analysis, as taught by Daily, into the system and method taught by Gupta. One of ordinary skill in the art would have been motivated to make this modification in order “to encourage the customer to save energy and money” and “to educate customers” (Daily: ¶181).

In regards to claim 2, Gupta and Daily teach the computer-readable medium of claim 1. Daily further teaches wherein the variable is independent of a quantity of energy used by the energy user associated with the editable clone data structure (Daily: ¶180-182 discloses that the variable that may be altered may be an electric utility rate).

In regards to claim 8, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, Gupta further teaches A computing system comprising: at least one processor connected to at least one memory; an energy comparison module stored on a non-transitory computer readable medium (Gupta: ¶9, ¶24, ¶46-47). Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 8.

In regards to claim 9, Gupta and Daily teach the computing system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2.

In regards to claim 15, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, Gupta further teaches A computer-implemented method involving a computing system comprising at least one processor (Gupta: ¶9, ¶24, ¶46-47). Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 15.

Claim(s) 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. Pre-Grant Pub. No. 20160070285), in view of Daily (U.S. Pre-Grant Pub. No. 20100064001), in further view of Stein (U.S. Pre-Grant Pub. No. 20140058572).
In regards to claim 5, Gupta and Daily teach the computer-readable medium of claim 1. Although Daily teaches identifying differences in values relating to the current billing period and previous billing periods, wherein the differences may be a result of utility rate plan and/or utility consumption (Daily: ¶176-183), Gupta and Daily do not explicitly state comparing rate plans.
However, Stein teaches wherein the computer-executable instructions, when executed by the at least one processor, cause the computer system to: identify the rate plan defining the charge for the energy as the variable by: (i) comparing all rate plans in effect during the current billing cycle to all rate plans in effect during the previous billing cycle (Stein: ¶129-133 & ¶173-178), and (ii) determining that at least one of the rate plans in effect during the current billing cycle does not match at least one of the rate plans in effect during the previous billing cycle (Stein: ¶83-85 & ¶129-133); and modify the editable clone data structure to attribute at least a portion of the cost difference to a change in the rate plan (Stein: ¶66-67, ¶129-133, & ¶173-178).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pricing comparisons, as taught by Stein, into the system and method taught by Gupta and Daily. One of ordinary skill in the art would have been motivated to make this modification in order to attain “fast, responsive, and accurate scenario analysis for translating hypothetical energy events into monetary impacts” (Stein: ¶85).

In regards to claim 12, Gupta and Daily teach the computing system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5. Furthermore, the rationale to combine the prior art set forth above for claim 5 applies to the rejection of claim 12.

In regards to claim 18, Gupta and Daily teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5. Furthermore, the rationale to combine the prior art set forth above for claim 5 applies to the rejection of claim 18.

Claim(s) 3, 4, 10, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. Pre-Grant Pub. No. 20160070285), in view of Daily (U.S. Pre-Grant Pub. No. 20100064001), in further view of Han (U.S. Patent No. 10614532) and Stein (U.S. Pre-Grant Pub. No. 20140058572).
In regards to claim 3, Gupta and Daily teach the computer-readable medium of claim 1. Although Gupta teaches using season and weather data of the billing cycle in order to compare energy bills (Gupta: ¶60-65), Gupta does not explicitly state determining a seasonal rate change between the billing cycles.
However, Han teaches wherein the computer- executable instructions, when executed by the at least one processor, cause the computer system to: identify the seasonal rate charged for the energy as the variable by: (i) comparing all seasons in effect during the current billing cycle to all seasons in effect during the previous billing cycle (Han: Col. 15, Line 45 – Col. 16, Line 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying the seasons of each billing cycle, as taught by Han, into the system and method taught by Gupta and Daily. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Additionally, Stein further teaches (ii) determining that at least one of the seasons in effect during the current billing cycle does not match at least one of the seasons in effect during the previous billing cycle (Stein: ¶66-67, ¶129-133, & ¶227); and in response to identifying the seasonal rate as the variable, modify the editable clone data structure to attribute at least a portion of the cost difference to a change in the seasonal rate (Stein: ¶66-67, ¶83-85, ¶129-133, & ¶227).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying the seasonal rate change, as taught by Stein, into the system and method taught by Gupta, Daily, and Han. One of ordinary skill 

In regards to claim 4, Gupta and Daily teach the computer-readable medium of claim 1. Although Gupta teaches using season and weather data of the billing cycle in order to compare energy bills (Gupta: ¶60-65), Gupta does not explicitly state determining a non-seasonal rate change between the billing cycles.
However, Han teaches wherein the computer- executable instructions, when executed by the at least one processor, cause the computer system to: identify the non-seasonal rate charged for the energy as the variable by: (i) determining that at least one of the seasons in effect during the current billing cycle match at least one of the seasons in effect during the previous billing cycle (Han: Col. 15, Line 45 – Col. 16, Line 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying the seasons of each billing cycle, as taught by Han, into the system and method taught by Gupta and Daily. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Additionally, Stein further teaches (ii) determining that a start date of a current energy rate for the current billing cycle is later than an end date of a previous billing cycle (Stein: ¶76 & ¶90); and in response to identifying the non-seasonal rate as the variable, modify the editable clone data structure to attribute at least a portion of the cost difference to a change in the non-seasonal rate (Stein: ¶129-133 & ¶173-178).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying the non-seasonal rate change, as taught by Stein, into the system and method taught by Gupta, Daily, and Han. One of ordinary skill in the art would have been motivated to make this modification in order to attain “fast, responsive, and accurate scenario analysis for translating hypothetical energy events into monetary impacts” (Stein: ¶85).

In regards to claim 10, Gupta and Daily teach the computing system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3. Furthermore, the rationale to combine the prior art set forth above for claim 3 applies to the rejection of claim 10.

In regards to claim 11, Gupta and Daily teach the computing system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4. Furthermore, the rationale to combine the prior art set forth above for claim 4 applies to the rejection of claim 11.

In regards to claim 16, Gupta and Daily teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3. Furthermore, the rationale to combine the prior art set forth above for claim 3 applies to the rejection of claim 16.

In regards to claim 17, Gupta and Daily teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore .

Claim(s) 6, 7, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. Pre-Grant Pub. No. 20160070285), in view of Daily (U.S. Pre-Grant Pub. No. 20100064001), in further view of Han (U.S. Patent No. 10614532).
In regards to claim 6, Gupta and Daily teach the computer-readable medium of claim 1. Although Gupta teaches using energy usage of the days of the billing cycle in order to compare energy bills (Gupta: ¶81), Gupta does not explicitly state determining the difference in the number of days between the billing cycles.
However, Han teaches wherein the computer- executable instructions, when executed by the at least one processor, cause the computer system to determine the hypothetical energy cost for the current billing cycle by: determining that the previous billing cycle has fewer days than the current billing cycle (Han: Col. 11, Lines 39-47); extrapolating an energy usage for the previous billing cycle over a number of days in the current monthly billing cycle; and projecting the hypothetical energy cost based on the extrapolated energy usage (Han: Col. 11, Line 66 – Col. 12, Line 25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining difference in the number of days, as taught by Han, into the system and method taught by Gupta and Daily. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

In regards to claim 7, Gupta and Daily teach the computer-readable medium of claim 1. Although Gupta teaches using energy usage of the days of the billing cycle in order to compare energy bills (Gupta: ¶81), Gupta does not explicitly state determining the difference in the number of days between the billing cycles.
However, Han teaches wherein the computer- executable instructions, when executed by the at least one processor, cause the computer system to determine the hypothetical energy cost for the current billing cycle by: determining that the current billing cycle has fewer days than the previous billing cycle (Han: Col. 11, Lines 39-47); truncating an energy usage of the previous billing cycle by excluding from consideration a select number of days in the previous billing cycle that exceed a number of days in the current billing cycle; and projecting the hypothetical energy cost based on the truncated energy usage of the previous billing cycle (Han: Col. 11, Line 66 – Col. 12, Line 25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining difference in the number of days, as taught by Han, into the system and method taught by Gupta and Daily. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

In regards to claim 13, Gupta and Daily teach the computing system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 13.

In regards to claim 14, Gupta and Daily teach the computing system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. Furthermore, the rationale to combine the prior art set forth above for claim 7 applies to the rejection of claim 14.

In regards to claim 19, Gupta and Daily teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 19.

In regards to claim 20, Gupta and Daily teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. Furthermore, the rationale to combine the prior art set forth above for claim 7 applies to the rejection of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628